Name: Commission Regulation (EEC) No 1410/92 of 27 May 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 18 and 22 May 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/66 Official Journal of the European Communities 28 . 5. 92 COMMISSION REGULATION (EEC) No 1410/92 of 27 May 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 18 and 22 May 1992 suspend all further issuing of licences for the products in question ; whereas new applications may be lodged for this product from 25 May 1992 pursuant to Commission Regulation (EEC) No 1 185/92 (3), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 (') laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and from Portugal, as last amended by Regulation (EEC) No 705/92 (2), fixes the indicative ceilings for milk sector products for 1992 and splits these up into monthly ceilings ; Whereas applications for STM licences in the Community of Ten for cheese of category 3 have reached the ceiling set for May 1992 ; Whereas Article 85 (1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the ceiling will be attained or exceeded ; whereas to this end it is necessary, for the products concerned and only for the Community of Ten, to HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86, lodged between 18 May and 22 May 1992 for the Community of Ten and lodged with the Commission, for milk products falling within category 3 of CN code ex 0406 are hereby accepted up to 53 % ; 2. The issuing of STM licences in the Community of Ten is hereby provisionally suspended for products falling within category 3 . Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 28 . (2) OJ No L 75, 21 . 3 . 1992, p. 29. (3) OJ No L 123, 8 . 5 . 1992, p. 12.